Whitfield, C. J.,
delivered the opinion of the court.
The principles- which control this case are announced in State v. Simmons, 70 Miss., 485 (12 South. Rep., 477). Section 181 of the constitution of 1890 expressly provides that corporations of this class- shall “be taxed in the same way and to the same extent” as individuals. The exception of banks by that provision emphasizes the fact that all other corporations of this class shall be taxed in the same way and to the same ex*284tent as individuals. The assessed value of all the personal property on the roll and the assessed value of the real estate should be deducted from the market value of the capital stock, thus making both real and personal property pay its1 share of taxes, as would be the case if they belonged to an individual, and only the excess, if any, of the market value of the capital stock would thus pay taxes. Section 4267 of the code of 1906 is not unconstitutional, but simply incomplete. It is correct as far as it goes, but it did not formulate a completo scheme. An illustration used in the brief of learned counsel for appellant very well shows the incorrectness of the opposite view. Counsel says.: “For instance, a corporation organized with a capital stock of $100,000, paid up, for the purpose of engaging in business1, invests the capital stock in personal property worth $100,000. In the course of business losses are sustained and are paid for in cash, tire corporation still retaining the property originally bought, and in order to continue business a debt of $50,000 is incurred. If the value of the property remains the same, the market value of the capital stock would only be worth fifty cents on the dollar, not counting as- of value the franchises or privileges of the corporation. Thus $50,000 in personal property would escape taxation. Again, a corporation might own in one county $100,000 worth of personal property, and nothing else, and might owe over $100,000, and for this reason the capital stock might be of nominal value, or worth nothing on the market. Then, under the scheme insisted on by the appellee, the capital stock could not be taxed, because of no value, and the personal property would escape taxation, and thus $100,000 worth of property, which, if it belonged to an individual, would be taxed, regardless of his idebtedness, would entirely escape taxation. This would not be taxing the property of corporations as the property of individuals is required to be taxed, and would be violative of sec. 181 of the constitution.” A private corporation for pecuniary gain is no- more en*285titled to deduct its indebtedness from its property for the purpose of taxation than is an individual.

The judgment of the court below is reversed, and cause remanded, to be proceeded with in accordance luith this opinion.